Cook, J.,
dissenting. Because I believe that a rational basis underlies R.C. 3345.45,1 respectfully dissent.
I agree with the majority that collective bargaining does not rise to the level of a fundamental right and, therefore, the proper inquiry in this case is whether R.C. 3345.45 bears a rational relation to a legitimate government interest. I depart, however, from the majority’s ultimate conclusion that R.C. 3345.45 fails rational-basis scrutiny.
R.C. 3345.45 represents a legislative response to a decade-long trend of declining teaching activity at four-year undergraduate state institutions in favor of research. Am.Sub.H.B. No. 152, Section 84.14, uncodified, 145 Ohio Laws, Part III, 4539. As noted by the majority, “The record suggests, and the parties agree, that the object of this legislation is not to increase total faculty workload, but to effect a change in the ratio between faculty activities in order' to correct the imbalance between research and teaching at four-year undergraduate state institutions created by a faculty reward system which prizes research over teaching.”
The majority recognizes that R.C. 3345.45 is aimed at a legitimate government interest — the quality of undergraduate education. Nevertheless, it concludes that the statute violates the Equal Protection Clauses of our state and federal Constitutions because its means do not legitimately relate to its desired end. The majority supports its position by stating that “there is not a shred of evidence in the entire record which links collective bargaining with the decline in teaching over the last decade, or in any way purports to establish that collective bargaining contributed in the slightest to the lost faculty time devoted to undergraduate teaching.” As I explain later in this dissent, however, that collective bargaining has not caused the decline in teaching proves nothing in assessing whether the faculty workload standards imposed pursuant to R.C. 3345.45 legitimately relate to that statute’s purpose of restoring losses in undergraduate teaching activity.
*239Initially, it is important to recognize the strong presumption of validity in favor of legislative classifications that do not involve fundamental rights or suspect classifications. See, e.g., Fed. Communications Comm. v. Beach Communications, Inc. (1993), 508 U.S. 307, 314-315, 113 S.Ct. 2096, 2101-2102, 124 L.Ed.2d 211, 222; Kadrmas v. Dickinson Pub. Schools (1988), 487 U.S. 450, 462, 108 S.Ct. 2481, 2489, 101 L.Ed.2d 399, 412. Rational-basis scrutiny is intended to be a paradigm of judicial restraint, and where there are plausible reasons for the General Assembly’s action, a court’s inquiry must end. Beach Communications, 508 U.S. at 313-314, 113 S.Ct. at 2101, 124 L.Ed.2d at 221. “ ‘The Constitution presumes that, absent some reason to infer antipathy, even improvident decisions will eventually be rectified by the democratic process and that judicial intervention is generally unwarranted no matter how unwisely we may think a political branch has acted.’ ” Id., quoting Vance v. Bradley (1979), 440 U.S. 93, 97, 99 S.Ct. 939, 942-943, 59 L.Ed.2d 171,176.
Accordingly, to enact legislation that can withstand an equal protection challenge proceeding under rational-basis scrutiny, a legislature “need not ‘actually articulate at any time the purpose or rationale supporting its classification.’ Nordlinger [v. Hahn (1992)], supra, [505 U.S. 1] at 15 [112 S.Ct. 2326, 2334, 120 L.Ed.2d 1, 16]. See also, e.g., United States Railroad Retirement Bd. v. Fritz, 449 U.S. 166,179 [101 S.Ct. 453, 461, 66 L.Ed.2d 368, 378] (1980); Allied Stores of Ohio, Inc. v. Bowers, 358 U.S. 522, 528 [79 S.Ct. 437, 441, 3 L.Ed.2d 480, 486] (1959). Instead, a classification ‘must be upheld against equal protection challenge if there is any reasonably conceivable state of facts that could provide a rational basis for the classification.’ Beach Communications, supra, [508 U.S.] at 313 [113 S.Ct. at 2101, 124 L.Ed.2d at 221], See also, e.g., Nordlinger, supra, [505 U.S.] at 11 [112 S.Ct. at 2334, 120 L.Ed.2d at 13]; Sullivan v. Stroop, 496 U.S. 478, 485 [110 S.Ct. 2499, 2504, 110 L.Ed.2d 438, 446] (1990); Fritz, supra, [449 U.S.] at 174-179 [101 S.Ct. at 459-461, 66 L.Ed.2d at 375-379]; Vance v. Bradley, 440 U.S. 93, 111 [99 S.Ct. 939, 949, 59 L.Ed.2d 171, 184] (1979); Dandridge v. Williams [1970], supra, [397 U.S. 471] at 484-485 [90 S.Ct. 1153, 1161-1162, 25 L.Ed.2d 491, 501].
“A State, moreover, has no obligation to produce evidence to sustain the rationality of a statutory classification. ‘[A] legislative choice is not subject to courtroom factfinding and may be based on rational speculation unsupported by evidence or empirical data.’ Beach Communications, supra, [508 U.S.] at 315 [113 S.Ct. at 2096, 124 L.Ed.2d at 222]. See also, e.g., Vance v. Bradley, supra, [440 U.S.] at 111 [99 S.Ct. at 949, 59 L.Ed.2d at 184]; Hughes v. Alexandria Scrap Corp., 426 U.S. 794, 812 [96 S.Ct. 2488, 2499, 49 L.Ed.2d 220, 232-233] (1976); Brotherhood of Locomotive Firemen and Enginemen v. Chicago, R.I. & P.R. Co., 393 U.S. 129, 139 [89 S.Ct. 323, 328, 21 L.Ed.2d 289, 297] (1968). A statute is presumed constitutional, see supra, at 319 [113 S.Ct. at 2642, 125 *240L.Ed.2d at 270], and ‘[t]he burden is on the one attacking the legislative arrangement to negative every conceivable basis which might support it,’ Lehnhausen v. Lake Shore Auto Parts Co., 410 U.S. 356, 364 [93 S.Ct. 1001, 1006, 35 L.Ed.2d 351, 358] (1973) (internal quotation marks omitted), whether or not the basis has a foundation in the record.” Heller v. Doe (1993), 509 U.S. 312, 320-321, 113 S.Ct. 2637, 2642-2643, 125 L.Ed.2d 257, 270-271.
Based on this standard, the majority does not demonstrate that R.C. 3345.45 is unconstitutional when it says that there is no evidence in the record linking collective bargaining to the decline in teaching, or cites statistical evidence tending to show that university faculty members are more interested in teaching than research and would prefer teaching to be the essential criterion for tenure. Under rational-basis scrutiny, “the Equal Protection Clause is satisfied so long as there is a plausible policy reason for the classification, see United States Railroad Retirement Bd. v. Fritz, 449 U.S. 166, 174, 179 [101 S.Ct. 453, 459, 461, 66 L.Ed.2d 368, 376, 378] (1980), the legislative facts on which the classification is apparently based rationally may have been considered to be true by the governmental decisionmaker, see Minnesota v. Clover Leaf Creamery Co., 449 U.S. 456, 464 [101 S.Ct. 715, 724, 66 L.Ed.2d 659, 669] (1981), and the relationship of the classification to its goal is not so attenuated as to render the distinction arbitrary or irrational, see Cleburne v. Cleburne Living Center, Inc. [1985], 473 U.S. [432], 446 [105 S.Ct. 3249, 3257, 87 L.Ed.2d 313, 324].” Nordlinger v. Hahn (1992), 505 U.S. 1, 11, 112 S.Ct. 2326, 2332, 120 L.Ed.2d 1, 13. Because R.C. 3345.45 concerns a legitimate government interest, the only remaining question is whether the General Assembly rationally could have believed that imposing uniform workload standards would promote its objective. See W. & S. Life Ins. Co. v. State Bd. of Equalization of California (1981), 451 U.S. 648, 671, 101 S.Ct. 2070, 2084-2085, 68 L.Ed.2d 514, 533.
The evidence before the trial court tended to demonstrate that while the current imbalance between teaching and research is due to factors unrelated to collective bargaining, it is unlikely that the collective bargaining process will bring research and teaching into balance in the absence of legislative intervention. Research provides the primary basis for competition among universities for prestige, funds, faculty, and students. This emphasis on research, in turn, leads teachers to focus their efforts disproportionately on research in hopes of increasing their value to their respective universities and marketability to more prestigious institutions. Accordingly, neither the universities nor the faculty members would seem to have much incentive to bargain for an increase in the ratio of teaching to research.
R.C. 3345.45 requires a joint effort between the board of regents and state universities to “develop standards for instructional workloads,” setting a “range *241of acceptable undergraduate teaching by faculty.” It also removes that subject from collective bargaining in order to ensure that the workload standards are implemented consistently.
The majority’s concern that collective bargaining did not cause the decline in teaching activity that R.C. 3345.45 seeks to rectify is inconsequential to our rational-basis review. It matters not that the General Assembly fashioned R.C. 3345.45 to treat an undesirable symptom rather than to eliminate its cause. “ ‘The legislature may select one phase of one field and apply a remedy there, neglecting the others.’ ” Beach Communications, 508 U.S. at 316, 113 S.Ct. at 2102, 124 L.Ed.2d at 223, quoting Williamson v. Lee Optical of Oklahoma, Inc. (1955), 348 U.S. 483, 489, 75 S.Ct. 461, 465, 99 L.Ed. 563, 573. Instead, once we have determined that the General Assembly acted with a legitimate government interest in mind, rational-basis scrutiny requires that we look only to the legislative action taken and determine whether it is arbitrary or irrational.
“[CJourts are compelled under rational-basis review to accept a legislature’s generalizations even when there is an imperfect fit between means and ends. A classification does not fail rational-basis review because it ‘ “is not made with mathematical nicety or because in practice it results in some inequality.” ’ Dandridge v. Williams, supra, [397 U.S.] at 485 [90 S.Ct. at 1161, 25 L.Ed.2d at 501-502], quoting Lindsley v. Natural Carbonic Gas Co., 220 U.S. 61, 78 [31 S.Ct. 337, 340, 55 L.Ed. 369, 377] (1911). ‘The problems of government are practical ones and may justify, if they do not require, rough accommodations — illogical, it may be, and unscientific.’ Metropolis Theatre Co. v. Chicago, 228 U.S. 61, 69-70 [33 S.Ct. 441, 443, 57 L.Ed. 730, 734] (1913). See also, e.g., Burlington Northern R. Co. v. Ford, 504 U.S. 648, 651 [112 S.Ct. 2184, 2187, 119 L.Ed.2d 432, 438] (1992); Vance v. Bradley, supra, [440 U.S.] at 108 [99 S.Ct. at 948, 59 L.Ed.2d at 183] and n. 26; New Orleans v. Dukes, supra, [427 U.S.] at 303 [96 S.Ct. at 2516, 49 L.Ed.2d at 517]; Schweiker v. Wilson, 450 U.S. 221, 234 [101 S.Ct. 1074, 1082, 67 L.Ed.2d 186, 198] (1981).” Heller, 509 U.S. at 321, 113 S.Ct. at 2642-2643, 125 L.Ed.2d at 271.
The General Assembly’s choice to “single out” university faculty as the only class of public employees as defined in R.C. 4117.01(C) who are precluded from collectively bargaining over their workload is not arbitrary. R.C. 3345.45’s goal of recovering recent decreases in teaching activity at state universities exclusively relates to the workload of university faculty members, providing a reasonable basis for the classification. Further, imposing uniform workload standards upon university faculty at state four-year institutions is not an irrational means of effecting an increase in teaching activity. In fact, it was probably the most direct means of accomplishing that objective available to the General Assembly.
*242Based on all of the foregoing, I believe that R.C. 3345.45 is rationally related to a legitimate government interest and must be upheld against today’s equal protection challenge. Accordingly, I would reverse the decision of the court of appeals.
Moyer, C.J., and Lundberg Stratton, J., concur in the foregoing dissenting opinion.